957 So. 2d 558 (2007)
STATE of Florida, Petitioner,
v.
Theodore WILLIAMSON a/k/a Theodore Jaworski, Respondent.
No. SC02-2275.
Supreme Court of Florida.
April 26, 2007.
Bill McCollum, Attorney General, Tallahassee, FL, Melanie Dale Surber and David M. Schultz, Assistant Attorneys General, West Palm Beach, FL, for Petitioner.
Theodore Williamson, pro se, Bushnell, FL, for Respondent.
PER CURIAM.
We have for review Jaworski v. State, 828 So. 2d 1046 (Fla. 4th DCA 2002), in which the Fourth District Court of Appeal certified conflict with Bates v. State, 818 So. 2d 626 (Fla. 1st DCA 2002), quashed, 887 So. 2d 1214 (Fla.2004). At the time the Fourth District issued its decision in Jaworski, Bates was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So. 2d 418 (Fla.1981).
We stayed this case and proceeded to issue our related decisions in Bates v. State, 887 So. 2d 1214 (Fla.2004), and State v. Dickey, 928 So. 2d 1193 (Fla.2006). Once those decisions were final, we issued an order directing the respondent to show cause why we should not exercise our jurisdiction to summarily quash the decision under review and remand for reconsideration in light of our decisions in Bates and Dickey. Upon consideration of the respondent's response, and the petitioner's reply thereto, we have determined to do just that.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District for reconsideration upon application of this Court's decisions in Bates and Dickey. Respondent's pending motion to consider ancillary issues is hereby denied as moot.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.